DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art teach that it is known to determine a remaining service life of equipment including seals and other systems.  See, for example, United States Patent 7,124,057 to Fӧrster et al., United States Patent 10,024,754 to Hervieux et al., United States Patent 10,467,881 to Chen et al., and United States Patent Application Publication 2003/0005486 to Ridolfo et al. It is also known from United States Patent Application Publication 2016/0215608 to Jaffrey (application serial number 15/506,9641) that there is an Asset Integrity Management (AIM) process and system that is "used to design, develop, build, verify, test, analyze, validate, deliver, operate, monitor, and/or maintain a component, such as a component of the drilling and production systems. For example, the AIM 10 may be used to monitor a condition of a component for predictive maintenance, which advantageously may reduce downtime, extend the life of the component, and/or reduce costs."  It is further mentioned in Jaffrey that the "systems and methods may be adapted to monitor a characteristic of the fluid to monitor (i.e., indirectly) a component (e.g., valves, pressure regulators, hanger, wellhead, conduits, or the like) of the subsea equipment, to determine the condition of the component, estimate remaining life of the component, determine appropriate actions (e.g., remedial or corrective actions), and/or to predict maintenance requirements for the component."  The prior art do not appear to teach or suggest determining a "health index" value where a "feedback is indicative of a pressure within a BOP stack over time; determine a position of a plurality of components of the BOP stack; determine a start point and an end point of a pressure test based on the feedback; determine a decay and a hold duration of the pressure test based on the feedback, the start point, and the end point; determine a health index of the BOP stack based on the decay and the hold duration; and provide an output indicative of a condition of the BOP stack based on the health index."  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system 


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856


    
        
            
        
            
    

    
        1 United States Patent Application 15/506,964 is assigned to Cameron International Corp. which is the same as the present application.  Neither this publication nor any other related pertinent publications were cited to the Office in accordance with 37 C.F.R. 1.56.